IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                No. 74112-8-1
                    Respondent,
                                                DIVISION ONE
      v.

                                                UNPUBLISHED OPINION
BRENDA NICHOLAS,
                                                                                    o

                                                                                    C-*-'
                    Appellant.                  FILED: August 22, 2016



      Per Curiam. Brenda Nicholas appeals the sentence imposed on remand from

our prior decision affirming her convictions for first degree murder, theft and identity

theft. Nicholas's court-appointed attorney has filed a motion to withdraw on the ground

that there is no basis for a good faith argument on review.       Pursuant to State v.

Theobald, 78 Wn.2d 184,470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw must

       [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] A copy of counsel's briefshould
       be furnished the indigent and [3] time allowed him to raise any points
       that he chooses; [4] the court-not counsel-then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly
       frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Nicholas's counsel on appeal filed a brief

with the motion to withdraw. Nicholas was served with a copy of the brief and informed

of her right to file a statement of additional grounds for review. She did not file a

statement of additional grounds.
No. 74112-8-1/2




      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

             1. Did the resentencing court err in concluding that Nicholas's California
                conviction for grand theft is comparable to second degree theft in
                  Washington?

             2. Did Nicholas's resentencing counsel have a conflict of interest?
      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.


                                For the court:




                                                        fok, J-